Citation Nr: 0939303	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Legal entitlement to non-service connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized active service from September 1942 to February 
1946.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a April 2007 rating decision 
and notification letter by the Department of Veterans Affairs 
(VA) Manila Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2003; the cause of death 
listed on his death certificate was cor pulmonale due to 
chronic obstructive pulmonary disease (COPD).

2.  The Veteran had not established service-connection for 
any disability.

3.  The Veteran's death-causing disabilities are not shown to 
have been manifested in, or to have been related to, his 
service.

4.  The Veteran's sole active service consisted of service in 
the Commonwealth Army of the Philippines, to include 
recognized guerrilla service. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).
2.  As the Veteran did not have qualifying service, a 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.40 (c), 3.41, 3.203 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in claims for dependency and indemnity 
compensation (DIC) must include: (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by a December 2006 letter of the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The December 2006 letter provided an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  While 
the letter did not inform her how to substantiate a DIC claim 
based on a previously service connected disability, she is 
not prejudiced by such notice defect, as the Veteran had not 
established service connection for any disability during his 
lifetime (and did not have a claim pending when he died).  
[Notably, a February 2009 letter provided such notice and the 
claim was readjudicated.  See April 2009 supplemental 
statement of the case.]  The appellant has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice defect that may have 
occurred earlier in the process.  

Regarding the claim seeking non-service connected death as 
will be discussed further below, this claim is being denied 
as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office 
of General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  The Court has also held that the VCAA does 
not apply in matters where the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  
The appellant was advised of the basis for the denial of the 
claim, and had ample opportunity to respond. 

The Veteran's records are associated with his claims file.  
The RO has not sought a medical opinion in this matter; 
however, the Board finds that a medical opinion is not 
necessary.  With no evidence that any diseases listed as a 
cause of the Veteran's death was manifested in service or 
might have related to the Veteran's service, and with the 
Veteran having no service connected disabilities (that might 
have contributed top cause his death), there is no basis for 
seeking a medical advisory opinion in this matter.  Even the 
low threshold standard as to when a VA medical nexus opinion 
is necessary, as outlined in Mclendon v. Nicholson, 20 Vet. 
App. 79 (2006) is not met.  The appellant has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.

II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Cause of death:

The Veteran died in December 2003.  The certified cause of 
his death was cor pulmonale due to COPD.  During his 
lifetime, he had not established service connection for any 
disability.

The Veteran's service treatment records (STRs) contain no 
mention of cor pulmonale or COPD.  He was seen and treated 
for bronchitis which resolved.

Postservice records dated in 2003 show treatment for the 
death causing disabilities.

In several statements from the appellant, she contends that 
the Veteran was treated for COPD and asthma which he 
contracted from his active service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c)(1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran died of cor pulmonale due to COPD.  His STRs do 
not show that such disorders were manifested in service.  
Consequently, service connection for the cause of the 
Veteran's death on the basis that the death-causing disease 
became manifest in service and persisted is not warranted. 

Furthermore, there is no competent (medical) evidence of 
record that suggests that a listed cause of the Veteran's 
death might have been somehow related to the Veteran's 
service.  Consequently, service connection for the cause of 
the Veteran's death on the basis that the primary cause of 
his death was incurred or aggravated in service is not 
warranted.

Because the Veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

The preponderance of the evidence is against the appellant's 
claim.  Accordingly, the reasonable doubt doctrine does not 
apply; the claim must be denied.

Nonservice-Connected Death Pension Benefits:

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a Veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed  
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.  Service in the organized military forces of the 
Government of the Commonwealth of the Philippines (including 
recognized guerilla service) prior to July 1, 1946, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the president 
is qualifying service only for certain enumerated benefits, 
including compensation and dependency and indemnity 
compensation (DIC) benefits.  Nonservice-connected pension 
(to include death pension) benefits are not listed among 
those enumerated benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c).

The service department has certified that the Veteran's sole 
recognized active military service consisted of service with 
the Philippine Army, including recognized guerrilla forces, 
from September 1942 to February 1946.  It is neither shown 
nor alleged that he had any additional active service.  As 
such service is not qualifying service for VA pension (to 
include death pension) benefits (see 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c)), the Board finds that the appellant does 
not meet a threshold  legal requirement for establishing 
entitlement to nonservice-connected death pension benefits. 

The law is dispositive in this matter; the appellant's claim 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Legal entitlement to non-service connected death pension 
benefits is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


